Citation Nr: 1434983	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-47 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of service connection for hypertension and if so, whether service connection is warranted, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Whether new and material evidence has been received to reopen the issue of service connection for a headache disorder, and if so, whether service connection is warranted, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Whether new and material evidence has been received to reopen the issue of service connection for a right elbow disorder, and if so, whether service connection is warranted, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Whether new and material evidence has been received to reopen the issue of service connection for a left elbow disorder, and if so, whether service connection is warranted, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Whether new and material evidence has been received to reopen the issue of service connection for generalized joint and muscle pain, and if so, whether service connection is warranted, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Whether new and material evidence has been received to reopen the issue of service connection for tuberculosis (claimed as a positive purified protein derivative (PPD) converter), and if so, whether service connection is warranted, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Whether new and material evidence has been received to reopen the issue of service connection for a dental disorder for the purpose of obtaining VA compensation, and if so, whether service connection is warranted.  

8.  Whether new and material evidence has been received to reopen the issue of service connection for chronic obstructive pulmonary disease (COPD) or shortness of breath, and if so, whether service connection is warranted, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

9.  Entitlement to service connection for stye chalazions of both eyes, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

10.  Entitlement to service connection for chest pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Entitlement to service connection for a cerebrovascular accident (CVA) as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from August 1976 to August 1979 and from October 1990 to August 1991.  He had service in the Southwest Asia Theater of Operations during the Persian Gulf War from November 1990 to June 1991.  He also served in the Florida Army National Guard from 1979 to 2000.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In June 2013, he presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the DRO hearing is associated with the claims folder.  A transcript of the videoconference hearing is associated with the Veteran's Virtual VA file.   

Previously, the Veteran had testified at a videoconference hearing before another Veterans Law Judge in November 2012.  Unfortunately, a recording of that hearing is unavailable, and the Board is unable to produce a transcript of the proceeding.  In the event that a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed, and the recording upon which it was based is no longer available, an appellant may request another hearing.  38 C.F.R. § 20.717 (2013).  In this regard, in February 2013 correspondence, the Board offered the Veteran the opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717.  The Veteran subsequently testified at the June 2013 videoconference hearing noted above.  

The Veteran submitted additional medical and lay evidence in January 2011, October 2012, and June 2013, which was after the certification of his appeal.  However, he also provided a waiver of the RO's initial consideration of that evidence.  Therefore, the Board has accepted this additional evidence for consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).   

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2013 video testimony at pages 27-28.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center/VHA dental clinic for a determination of eligibility.  See 38 C.F.R. § 3.381(a) (2013).

The issues of entitlement to service connection for COPD/shortness of breath, chest pain, and a stroke (CVA) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War period.

2.  In July 1994, February 2000, and August 2002 rating decisions, the RO denied service connection for multiple disorders, to include a generalized joint disorder, a bilateral elbow disorder, tuberculosis (a positive PPD test), hypertension, headaches, COPD, and a periodontal dental condition.  The Veteran was notified of these rating decisions and of his appellate rights, but he did not perfect his appeal of any of these determinations.  There was also no evidence received within one year of these determinations. 

3.  The lay testimony received since the July 1994, February 2000, and August 2002 rating decisions, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims for service connection for a generalized joint disorder, a bilateral elbow disorder, tuberculosis (a positive PPD test), hypertension, headaches, COPD, and a periodontal dental condition.  

4.  The Veteran has hypertension that began during his active military service.

5.  The Veteran has a tension headache disorder that is related to toxic Chemical Agent Resistant Coating (CARC) paint exposure and other chemical and environmental exposures during his Persian Gulf service.

6.  The Veteran has left elbow tendonitis and epicondylitis and right elbow olecranon bursitis that are the result of overuse of the elbows during his Persian Gulf service as part of his confirmed painting and lifting duties.  

7.  The Veteran has bilateral eye stye chalazions that are related to toxic CARC paint exposure and other chemical and environmental exposures during his Persian Gulf service. 

8.  The Veteran does not have a current generalized joint and muscle pain disability.  Despite his service in the Persian Gulf, the Veteran also does not have objective indications of chronic disability manifested by joint or muscle pain, resulting from an undiagnosed illness or from a medically unexplained multi-symptom illness.  

9.  The probative evidence of record does not show that the Veteran has ever been diagnosed with tuberculosis or any chronic residuals related to tuberculosis.  A positive PPD converter test is not considered a disability for VA compensation purposes.

10.  The Veteran does not have a current dental disorder for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The July 1994, February 2000, and August 2002 rating decisions, which denied service connection for a generalized joint disorder, a bilateral elbow disorder, tuberculosis (a positive PPD test), hypertension, headaches, COPD, and a periodontal dental condition, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).  

2.  The evidence received subsequent to the July 1994, February 2000, and August 2002 rating decisions is new and material, and the issues of service connection for a generalized joint disorder, a bilateral elbow disorder, tuberculosis (a positive PPD test), hypertension, headaches, COPD, and a periodontal dental condition, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving all reasonable doubt in his favor, the Veteran has hypertension that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Resolving all reasonable doubt in his favor, the Veteran has a headache disorder that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  Resolving all reasonable doubt in his favor, the Veteran has a right elbow disorder that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  Resolving all reasonable doubt in his favor, the Veteran has a left elbow disorder that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  Resolving all reasonable doubt in his favor, the Veteran has bilateral eye stye chalazions that were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  A generalized joint and muscle disorder was not incurred in or aggravated by active service, to include active military service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

9.  Tuberculosis was not incurred in or aggravated by active service, nor may tuberculosis be presumed to have been so incurred, to include as due to active military service in the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317, 3.371, 3.374 (2013).

10.  A compensable dental disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In the decision below, the Board has granted the Veteran's claims for service connection for hypertension, a headache disorder, right and left elbow disorders, and stye chalazions of both eyes.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to these issues, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

For the issues of entitlement to service connection for tuberculosis, a compensable dental disorder, and generalized joint and muscle pain, review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in July 2007, May 2009, January 2010, July 2010, and August 2010.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Several of these letters also included information pertinent to Persian Gulf War illnesses.  

In addition, the July 2007, May 2009, January 2010, and July 2010 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Furthermore, for the new and material evidence issues on appeal, the July 2007, May 2009, January 2010, and July 2010 VCAA notice letters were compliant with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, these VCAA letters (1) notified the Veteran of the evidence and information necessary to reopen his claims (i.e., described what is meant by new and material evidence under the newer standard); (2) sufficiently explained the bases of the prior denials (i.e., the deficiencies in the evidence when the claims were previously considered); and (3) provided general VCAA notice for the underlying service connection claims.  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issues on appeal, as the Board is reopening these claims.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Moreover, with regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for each issue prior to September 2007 and July 2010 rating decisions on appeal.  Thus, there is no timing error.   

Accordingly, the Veteran has received all required notice in this case for these particular issues, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, National Guard records, VA treatment records, VA examination reports, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, a medical opinion from a military doctor, additional private medical evidence, and relevant Internet medical treatise articles.  The Veteran has not identified any additional, outstanding evidence that is relevant to his service connection claims being decided herein.  

For reasons that are unclear to the Board, the RO made several attempts to secure additional military records from MacDill Air Force Base, despite the fact that all medical records from MacDill Air Force Base appear to be present in the claims folder.  In any event, in an August 2010 response, MacDill Air Force Base responded there are no additional records for the Veteran.  There is no reasonable indication that any specific, additional records from this facility are outstanding or missing.  

The Veteran was also afforded VA examinations and opinions in July 2010 that addressed the etiology of his alleged dental disorder, generalized joint and muscle pain, and tuberculosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The July 2010 VA examiner did not review the entire claims folder in rendering his diagnoses and medical opinions for these particular disorders.  Regardless, the Federal Circuit has held that a lack of review of a VA claims file does not render a medical opinion incompetent.  Gardin v. Shinseki, 613 F.3d 1374, 1377-79 (Fed. Cir. 2010).  In addition, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A review of the other evidence of record in the claims folder in the present case would not establish the existence of a current compensable dental disability, a current generalized joint and muscle disorder, or a current tuberculosis disability.  That is, the absence of the VA examiner's review of the entire record in the present case does not detract from the probative value of the July 2010 VA examiner's opinion for these particular issues.  In fact, no other probative evidence of record supports the existence of these disabilities, including the VA, private, and service treatment records.  In summary, the July 2010 VA examiner's findings are supported by the clinical evidence of record.  As such, there is no basis for any further VA examination or opinion for these particular issues on appeal.  

With regard to the June 2013 videoconference hearing and the October 2010 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge or DRO who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At both hearings, but in particular the June 2013 videoconference hearing, the Veterans Law Judge, DRO, the Veteran, and the representative outlined the dental disorder, generalized joint and muscle pain, and tuberculosis issues on appeal and engaged in a discussion as to substantiation of these particular service connection claims.  The Veteran was specifically advised that a positive PPD converter did not establish the existence of a tuberculosis disability for VA compensation purposes.  See video testimony at pages 26-27.  The Veteran also stated he was seeking service connection for a dental disability for treatment purposes only, but not VA compensation.  See video testimony at pages 27-28.  Finally, the evidence required to establish a nexus between his current disabilities and his exposure to CARC paint as well as exposure to environmental hazards while in service in Southwest Asia during the Gulf War was discussed in detail.  See video testimony at pages 16-18 and 30-40.  The Veteran showed actual knowledge of the evidence needed to substantiate all of his claims.  Potential favorable outstanding medical evidence was also discussed.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  

The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Hence, there is no error or issue that precludes the Board from addressing the merits of these issues.       


II.  New and Material Evidence

In previous July 1994, February 2000, and August 2002 rating decisions, the RO denied service connection for multiple disorders, to include a generalized joint disorder, a bilateral elbow disorder, tuberculosis (a positive PPD test), hypertension, headaches, COPD, and a periodontal dental condition.  The Veteran was notified of these decisions and of his appellate rights, but he did not submit a notice of disagreement and/or a substantive appeal.  He also did not submit any additional evidence relevant to those claims within one year of these decisions.  Therefore, the July 1994, February 2000, and August 2002 rating decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).  In denying these service connection claims, the RO considered direct service connection for these disorders, to include based on in-service CARC paint exposure.  

However, subsequent to these final rating decisions, the Veteran has also asserted a new theory of entitlement.  In this regard, he has provided lay testimony that his medical disorders are "undiagnosed" or "medically unexplained" illnesses pursuant to 38 C.F.R. § 3.317, as the result of exposure to chemical and environmental hazards during his Persian Gulf service from November 1990 to June 1991.  See June 2013 video hearing testimony at page 30.  The Federal Circuit has held that a prior final denial on one theory of entitlement is considered a final denial on all theories of entitlement.  Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  That is, while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Assuming the credibility of the Veteran's lay testimony for purposes of reopening, the Board finds this evidence relates to at least one of the unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Therefore, the claims for service connection for a generalized joint disorder, a bilateral elbow disorder, tuberculosis (a positive PPD test), hypertension, headaches, COPD, and a periodontal dental condition are reopened based on a finding of new and material evidence.  




III.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(a), service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.   In the present case, arthritis, tuberculosis, and hypertension are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if these diseases are noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service (or within three years for tuberculosis). 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay evidence.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  If the disability is of the type for which lay evidence is competent, in making its determination regarding service connection, the Board, after making a credibility determination regarding the lay evidence, must weigh that evidence against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


IV.  Persian Gulf Claims

In addition, the law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 77 Fed. Reg. 63,225 - 63,227 (October 16, 2012) (final rule).     

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).

If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  That is, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  The Board must explain its selection of analogous Diagnostic Code.  Id. at 472.  

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).


	A.  Preliminary Matters 

Prior to the Gulf War in 1990, service treatment records dated from 1976 to 1979 and National Guard records dated from 1980 to 1989 are negative for any complaints, treatment, or diagnoses of any of the medical disorders on appeal.  
The Veteran himself testified that he did not have any significant health issues prior to his service in the Persian Gulf in 1990 and 1991.  See November 2012 DRO testimony at page 7; June 2013 video testimony at page 9.   

The Veteran maintains that many, if not all of his disorders at issue, developed as the result of CARC paint exposure during his service in the Persian Gulf from November 1990 to June 1991.  During that time period, the Veteran's service personnel records confirm that he served as a mechanic with the 325th Maintenance Squadron of the Florida National Guard.  National Guard records and February 2000 medical treatise evidence submitted by the Veteran verify that he was part of a unit that was assigned the duties of cleaning and painting over 8500 military vehicles.  The credible evidence of record shows that his unit was not properly trained.  Nor were they provided the proper protective equipment and masks to safely complete this work.  Thus, these servicemen were exposed to toxic CARC paint additives in the course of their duties.  Several service members, including a pastor who served with the Veteran, have submitted letters corroborating the unit's CARC exposure.  They also identify multiple health issues that developed after such exposure.  

The Veteran also contends that his various disorders could have resulted from his exposure to environmental hazards, such as smoke, fumes, petroleum toxins, insect repellants, vaccines, dust, and tent heaters, while he served in Southwest Asia during the Gulf War.  See November 2012 DRO testimony at pages 1-2; June 2013 video testimony at pages 16-19, 30, 39; June 1997 DA Form 2173 (Statement of Medical Examination and Duty Status, which confirmed in-service CARC exposure); February 2000 Internet medical treatise articles on CARC exposure.  



      B.  Hypertension

The Veteran has asserted that his current hypertension began during his Persian Gulf service.  He claims that, during active service in 1991, he exhibited high blood pressure readings and that, within one year of service in 1992, he was diagnosed with hypertension.  See November 2012 DRO testimony; June 2013 video testimony at page 5.  

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for hypertension.  Initially, a VA examiner in July 2010 diagnosed the Veteran with current hypertension based on his elevated blood pressure readings.  The Veteran has taken medication since the mid-1990s to control his high blood pressure.  Thus, the Veteran clearly has a current hypertension disability.  An active duty service treatment record dated in June 1991 noted a history of high blood pressure.  Upon separation in June 1991, the Veteran denied all other conditions, but reported that he was "not sure" whether he had high blood pressure.  His objective examination at separation notably revealed an elevated blood pressure reading (systolic/diastolic) of 154/94.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm).  Florida National Guard medical treatment records and Persian Gulf evaluations dated a short time later in March 1993, May 1993, April 1995 December 1997, and August 2000 confirm a diagnosis of essential hypertension based on high blood pressure readings.  VA treatment records document that the Veteran has continued with medication and other treatment to keep his high blood pressure under control.  

With regard to a nexus, in June 1997 and September 1997 medical opinions, Dr. R.P., MD. (initials used to protect privacy), who is not only a military physician, but also an occupational and forensic medicine specialist, provided detailed and scientific medical opinions regarding the etiology of several of the Veteran's current disorders.  After discussing the specifics of the unit's exposure to CARC additives and the resulting symptomatology that he personally observed, Dr. R.P. assessed that the Veteran's essential hypertension was caused by toxic CARC exposure during his Persian Gulf service.  Dr. R.P. also discussed various other likely toxic chemical and environmental exposures for the Veteran's unit during the Persian Gulf War.  Dr. R.P. remarked that he was personally involved in examining the Veteran and other members of the 325th Maintenance Squadron both before their initial deployment to the Persian Gulf, as well as a year after their return.  He noticed significant, new symptomatology upon reexamination after their return.  Overall, these medical opinions from Dr. R.P. were thorough, supported by scientific explanations, and consistent with other lay statements and medical articles of record.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


      C.  Headache Disorder

The Veteran reports that he first noticed headaches within one year of his Persian Gulf service in 1992.  He concedes he was not treated for headaches during his active service in 1990 and 1991.  Instead, the Veteran believes that his headache disorder was caused by toxic CARC exposure as well as by various other toxic chemical and environmental exposures from his Persian Gulf service.  See June 2013 video testimony at pages 13-15.   

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a headache disorder.  A July 2010 VA examiner rendered a current diagnosis for tension headaches.  Service treatment records dated in 1990 and 1991 are negative for any complaint, treatment, or diagnosis of a headache disorder, and National Guard treatment records first documented complaints of headaches in 1993.  A February 1994 VA neurological examiner noted headaches for the past nine months, which he diagnosed as tension headaches.  A National Guard Persian Gulf evaluation dated in April 1995 also diagnosed tension headaches.  National Guard and VA treatment records dated from 1996 to 2010 reveal sporadic complaints of headaches.  With regard to a nexus, in June 1997 and September 1997 medical opinions, Dr. R.P. assessed that the Veteran's "muscle tension headaches" were caused by toxic CARC exposure as well as by various other toxic chemical and environmental exposures from his Persian Gulf service.  Overall, these medical opinions from Dr. R.P. were thorough, supported by scientific explanations, and consistent with other lay statements and medical treatise articles of record.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a headache disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


      D.  Bilateral Elbow Disorder

The Veteran reports that he first noticed pain in his elbows three to four years after his separation from his Persian Gulf service in 1991.  He concedes that he was not treated for elbow pain during his active service in 1990 and 1991.  Rather, he maintains that his bilateral elbow pain later developed due to his overuse of elbows during painting and lifting as part of the 325th Maintenance Company's duties.  See June 2013 video testimony at pages 22-23.  

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a bilateral elbow disorder.  With regard to a current diagnosis, VA treatment records dated from 1996 to 2010 occasionally note left elbow tendonitis, while a July 2010 VA examiner specifically diagnosed right elbow olecranon bursitis.  Service treatment records dated in 1990 and 1991 are negative for any complaint, treatment, or diagnosis of a bilateral elbow disorder.  National Guard treatment records first documented complaints of left elbow pain a short time after service in September 1993.  It was noted that this pain had been occurring for a year.  A VA X-ray of the left elbow revealed a large olecranon spur.  Other treatment records dated in 1993 assessed epicondylitis of the left elbow.  It was noted that this pain had been present for two years.  A National Guard Persian Gulf evaluation dated in April 1995 also diagnosed left elbow tendonitis secondary to an overuse injury.  The Veteran's job at that time involved packing boxes.  An October 1997 National Guard record indicated that his left elbow pain was incurred in the line of duty.  With regard to a nexus, in June 1997 and September 1997 medical opinions, Dr. R.P. assessed that the Veteran's left elbow pain could have been caused by overuse syndrome during service, or in the alternative, by toxic CARC exposure as well as by various other toxic chemical and environmental exposures from his Persian Gulf service.  

In light of the evidence above, the Board finds that the Veteran's description of the in-service overuse injury for both elbows is consistent with the places, types, and circumstances of his service, in particular his unit's verified duties of cleaning and painting over 8500 military vehicles during his Persian Gulf service from November 1990 to June 1991.  VA law provides that each disabling condition the Veteran seeks service connection for must be considered on the basis of the places, types, and circumstances of service as shown by the Veteran's service records, the official history of each organization in which the Veteran served, medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 CFR 3.303(a).  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for left elbow tendonitis and epicondylitis and right elbow olecranon bursitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


      E.  Stye Chalazions of Both Eyes

The Veteran reports that he first noticed left eye sties a few years after separation from his Persian Gulf service in 1991.  He concedes he was not treated for eyelid problems during his active service in 1990 and 1991.  Instead, the Veteran believes that his bilateral eye stye chalazions were caused by toxic CARC exposure as well as by various other toxic chemical and environmental exposures from his Persian Gulf service.  See June 2013 video testimony at pages 28-29.

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral eye stye chalazions.  With regard to a current diagnosis, VA treatment records date throughout 2010 document treatment and excision surgery for right eye stye chalazions.  The July 2010 VA examiner assessed a history of right and left eye chalazions.  Service treatment records dated in 1990 and 1991 are negative for any complaint, treatment, or diagnosis of bilateral eye stye chalazions.  However, a June 1991 service treatment record did mention that the Veteran reported burning eyes while painting.  National Guard treatment records first documented a left eye stye in May 1993, which was a short time after active duty.  It was noted that this condition had been present for two to three months.  A February 1994 VA examiner observed a left eye chalazion.  A National Guard Persian Gulf evaluation dated in April 1995 also diagnosed a stye on the left upper eyelid.  A February 2000 Internet medical treatise article on CARC exposure indicates that CARC solvents are easily absorbed through the skin and can cause irritation of the eyes and skin.  With regard to a nexus, in June 1997 and September 1997 medical opinions, Dr. R.P. assessed that the Veteran's stye of the left eyelid was caused by toxic CARC exposure as well as by various other toxic chemical and environmental exposures from his Persian Gulf service.  Overall, these medical opinions from Dr. R.P. were thorough, supported by scientific explanations, and consistent with other lay buddy statements and medical treatise articles of record.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral eye stye chalazions.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


      F.  Generalized Joint and Muscle Pain

The Veteran contends that he developed generalized pain, malaise, and aching to his bones, joints, and muscles a short time after his separation from his Persian Gulf service in 1990 and 1991.  He concedes that he was not treated for joint or muscle pain during his active service in 1990 and 1991.  The Veteran instead believes that his generalized joint or muscle pain was caused by toxic CARC exposure as well as by various other toxic chemical and environmental exposures from his Persian Gulf service.  See June 2013 video testimony at pages 31-32.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for generalized joint or muscle pain.  Service treatment records dated in 1990 and 1991 are negative for any complaint, treatment, or diagnosis of joint or muscle pain.  Following service, the Veteran reported generalized joint pain to a February 1994 VA examiner and in another instance in National Guard records.  However, his subjective complaints were not confirmed by objective testing at that time, and no formal diagnosis was rendered for generalized joint or muscle pain.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

With regard to the term "disability," the Federal Circuit has also noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a Veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a Veteran seeks compensation.  See Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  However, the Federal Circuit also noted that, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110  or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  Hence, the mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort. 

During the course of the appeal, there has been no probative evidence of a current disability due any generalized joint and muscle condition, such as fibromyalgia, polyarthralgia, rheumatoid arthritis, or any other similar disease.  National Guard records dated in the 1990s and the February 1994 VA examiner did not assess a generalized joint and muscle condition, despite the occasional subjective complaint from the Veteran.  Notably, in a February 2000 National Guard report of medical history, the Veteran himself denied any current swollen or painful joints or a history thereof.  VA treatment records dated in December 2009, March 2010, and June 2010 also specifically indicated there were no myalgias for the Veteran.  A July 2010 VA examination of the Veteran's muscles was normal, with no complaints of pain.  At that examination, the Veteran denied recent "muscle pain and tension."  All of these reports generated for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care at the time.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Court has also held that the Board may consider a lack of notation of medical condition or symptoms in a medical record where such notation would normally be expected.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Overall, the Veteran's failure to report generalized joint and muscle pain on various occasions of medical treatment is persuasive evidence that he was not experiencing any generalized joint and muscle problems, which outweighs his present recollection to the contrary.  See Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

With regard to a nexus, there is no probative medical evidence of record that supports a relationship between any alleged generalized joint and muscle disorder and the Veteran's period of military service in the Persian Gulf.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  In June 1997 and September 1997 medical opinions, Dr. R.P. did not make any assessment of the Veteran having a generalized joint and muscle pain disability caused by toxic CARC exposure as well as by various other toxic chemical and environmental exposures from his Persian Gulf service.  Dr. R.P. examined the Veteran both prior to and after his return from the Persian Gulf in the 1990s.  He was therefore familiar with the Veteran's specific symptomatology.  Although Dr. R.P. provided a nexus opinion for several other disabilities the Veteran exhibited, he did not identify any generalized joint and muscle pain disorder the Veteran now alleges.  This fact weighs heavily against the claim.  

With regard to the Persian Gulf presumption, joint and muscle pain are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  However, there is no probative evidence of record establishing a chronic disability pattern for alleged joint and muscle pain from either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii).  The July 2010 VA examiner, in particular, stated there was no objective evidence of a qualifying chronic disability.  

In making this determination, the Board acknowledges that lay persons such as the Veteran are competent to report objective signs of illness such as widespread joint or muscle pain.  38 C.F.R. § 3.317(a)(3); Gutierrez, 19 Vet. At 9-10.  However, as discussed in detail above, the Board finds that the Veteran's lay complaints of a generalized joint and muscle pain disability are not credible or probative.  See again Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  In addition, given the lack of credible and consistent complaints from the Veteran of joint and muscle pain, he clearly has not exhibited intermittent periods of improvement and worsening for over six months, as required in order to grant service connection on the basis of the Persian Gulf presumption.  See 38 C.F.R. § 3.317(a)(4).  It also follows there is no credible evidence of a generalized joint or muscle pain disorder manifest to a degree of 10 percent after service.  See 38 C.F.R. § 3.317(a)(1)(i).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted in this case for alleged generalized joint and muscle pain.    

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection for generalized joint and muscle pain.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


      G.  Tuberculosis

The Veteran has asserted that he should be service-connected for a positive PPD test finding that was assessed during his active duty Persian Gulf in 1991.  He has acknowledged that he has no active tuberculosis stemming from the positive PPD finding.  He nonetheless contends that his positive PPD test finding was caused by toxic CARC exposure as well as by various other toxic chemical and environmental exposures from his Persian Gulf service.  See November 2012 DRO testimony at page 7; June 2013 video testimony at pages 25-27.  

Service connection will be presumed for tuberculosis, if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309 (2013).  Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374.  

In Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992), the Court held that, pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may not grant service connection for pulmonary tuberculosis unless a claimant submits VA or service physician diagnoses thereof, or submits the diagnoses of a private physician supported by clinical, X-ray, or laboratory studies or evidence of hospital treatment.

A December 1991 National Guard medical record documents that the Veteran had a positive PPD test during active duty in 1991 in Operation Desert Shield.  This fact is not in dispute.  National Guard records show treatment from 1991 to 1993 in the form of Isoniazid (also called "INH") prophylaxis treatment.  By March 1993, it was noted that the Veteran no longer required medical supervision for his positive PPD test.  In June 1997 and September 1997 medical opinions, Dr. R.P. assessed that the Veteran's positive PPD test finding was caused by toxic CARC exposure as well as by various other toxic chemical and environmental exposures from his Persian Gulf service.  

Nevertheless, despite the positive PPD test finding in the instant case, no diagnosis of active tuberculosis was ever rendered by either military, VA, or private medical personnel.  A February 1994 VA examiner remarked that there were no symptoms of tuberculosis.  National Guard and VA X-ray reports for the chest and lungs dated in July 1992, May 1993, February 1994, and November 1994 also failed to reveal pulmonary tuberculosis, and a private March 2007 X-ray of the chest revealed "no active lung disease."  In addition, a July 2010 VA examiner found no evidence of any respiratory disease after conducting chest X-rays.  Significantly, there is no probative evidence of record of any active pulmonary symptomatology specifically attributed to tuberculosis.    

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for any disability manifested by a positive PPD test.  There is no evidence or assertion that the Veteran has ever been diagnosed with active pulmonary tuberculosis or the chronic residuals related thereto.  There is only evidence of a positive PPD converter skin test and preventive treatment afterwards while he was still in service.  As has been discussed with the Veteran during the course of the appeal, including at the July 2013 video hearing (pages 25-27), a positive PPD test is not the same as a medical diagnosis of active tuberculosis; nor is it by itself considered a disability that can be service-connected.  Rather, a PPD test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis; that is, a purified protein derivative examination is used to test for exposure to Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003). 

Therefore, the positive PPD skin test is more analogous to a laboratory result or symptom, rather than to a disease or injury, and may not be considered a disability for purposes of VA compensation.  The Board notes that, under 38 C.F.R. § 4.1, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 61 Fed. Reg. 20,440 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol or actual laboratory results are not, in and of themselves, disabilities).  It is crucial to note that no underlying disability - tuberculosis or residual related to tuberculosis - has been diagnosed.  There are no records of diagnosis, treatment, positive X-rays, or laboratory studies that indicate the Veteran had active pulmonary tuberculosis either in service or after service.  The Board emphasizes that active tuberculosis is a disease that is diagnosed based on diagnostic studies, and is beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1377.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability from the positive PPD test finding, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

The Board has also considered that, effective September 29, 2010, presumptive service connection is warranted for certain infectious diseases associated with service in the Persian Gulf.  A disease listed in paragraph (c)(2) of this section will be service-connected if it becomes manifest in a Veteran with a qualifying period of service, provided the provisions of paragraph (c)(3) of this section are also satisfied. 38 C.F.R. § 3.317(c)(1).  The diseases referred to in paragraph (c)(1) of this section are the following: Brucellosis, Campylobacter jejuni, Coxiella burnetii (Q fever), Malaria, Mycobacterium tuberculosis, Nontyphoid Salmonella, Shigella, Visceral leishmaniasis and West Nile virus.  38 C.F.R. § 3.317(c)(2) (emphasis added). 

With three exceptions, the disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  38 C.F.R. § 3.317(c)(3)(i).  However, there is no time limit for tuberculosis to have become manifest to a degree of 10 percent or more.  Id.

Certain long-term health effects are potentially associated with infectious diseases, such as Mycobacterium tuberculosis.  If a Veteran who has or had an infectious disease identified in column A also has a condition identified in column B as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  38 C.F.R. § 3.317(d)(1). 

If a Veteran presumed service-connected for one of the diseases listed in paragraph (c)(2), is diagnosed with one of the diseases listed in column "B" in the time period specified for the disease, such as if specified, or, otherwise at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the Veteran having had the associated disease in column "A" in that same table.  38 C.F.R. § 3.317(d)(2).  On this point, health effects potentially associated with Mycobacterium tuberculosis include active tuberculosis and long-term adverse health outcomes due to irreversible tissue damage from severe forms of pulmonary and extrapulmonary tuberculosis and active tuberculosis.  See Table to § 3.317 - Long Term Health Effects Potentially Associated with Infectious Diseases (emphasis added).

As already noted above, the Veteran's in-service positive PPD test confirms his exposure to Mycobacterium tuberculosis during his Persian Gulf service.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  This fact is not in dispute.  However, despite this confirmed exposure, under the requirement of 38 C.F.R. § 3.317(c)(3)(i), there is no probative evidence of record establishing that tuberculosis was manifest to a degree of 10 percent or more, at any time.  See 38 C.F.R. § 4.97, Diagnostic Codes 6730-6732.  (The absence of active tuberculosis in the evidence of record was discussed in great detail above and is hereby referred to again).  Moreover, no health effects from exposure to Mycobacterium tuberculosis were shown in the record, such as active tuberculosis and long-term adverse health outcomes due to irreversible tissue damage from severe forms of pulmonary and extrapulmonary tuberculosis and active tuberculosis.  See Table to § 3.317.  Therefore, service connection is not warranted for Mycobacterium tuberculosis on a presumptive basis under the provisions of 38 C.F.R. § 3.317(c).    

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims for service connection for tuberculosis.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


      H.  Compensable Dental Disorder

The Veteran has testified that he is seeking service connection for a dental disability for treatment purposes only, but not VA compensation purposes.  He has stated that, during active duty military, dentists performed dental work for his "bad teeth."  The Veteran has claimed that his in-service tooth work was not performed properly, which led to further post-service problems.  He acknowledges that there was no in-service dental trauma or dental injury.  He also indicated that his current dental disorder does not relate to any of his toxic Persian Gulf War exposures.  See video testimony at pages 27-28.  Nevertheless, because the RO has adjudicated the issue of whether service connection is warranted for a compensable dental disorder, and the Veteran appealed the determination, the Board will also proceed with adjudication.     

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id. 

The significance for veterans having a service-connected compensable dental disability or condition is that they may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a).  

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  That is, in addition, a veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.381, 17.161 (2013).  Simply stated, such disabilities, while they may receive treatment by VA, do not receive compensation by VA.  When applicable, a determination will be made as to whether the noncompensable dental condition is due to a combat wound or other service trauma, or whether a veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a noncompensable dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (referred to as "Class II(a)" eligibility).  

As already noted above, the issue of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is referred to the AOJ in the INTRODUCTION portion of this decision.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a compensable dental disorder.  

His service dental records document that, upon induction, in October 1990, the Veteran already nonrestorable caries and extruded teeth.  Teeth numbered 1, 6, 7, 8, 9, 10, 11, 15, and 16 were already nonrestorable.  During service, the Veteran underwent therapeutic pulpotomy surgery in November 1990, and some teeth were extracted.  The Veteran had frequent dental treatment during active duty service from 1990 to 1991.  In June 1991, upper and lower partial dentures were noted.  However, notably, there is no evidence or allegation of combat, dental trauma, or POW status during service.  There is also no evidence of osteomyelitis.  

Following service, a National Guard Persian Gulf evaluation dated in April 1995 recorded gum bleeding since March 1995.  The examiner mentioned that, in 1990 during active duty, the Veteran was fitted with a temporary upper and lower denture plate.  The assessment was hard-palate irritation secondary to ill-fitting dentures.  A December 1997 National Guard Line of Duty Determination found that periodontal disease was incurred in the line of duty.  In a September 1997 medical opinion, Dr. R.P. assessed that the Veteran's "gingivitis due to dentures" was caused by toxic CARC exposure as well as by various other toxic chemical and environmental exposures from his Persian Gulf service.  Finally, a July 2010 VA examiner remarked that the Veteran's teeth were in poor repair. 

Regardless, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is loss of teeth, there is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder under 38 C.F.R. § 4.150.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disorder for the purpose of obtaining VA compensation.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and service connection for hypertension is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a headache disorder is reopened, and service connection for a headaches disorder is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right elbow disorder is reopened, and service connection for a right elbow disorder is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left elbow disorder is reopened, and service connection for a left elbow disorder is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for generalized joint and muscle pain is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tuberculosis (claimed as a positive PPD converter), is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for COPD or shortness of breath is reopened, and to this extent only, the appeal is granted.

Subject to the provisions governing the award of monetary benefits, service connection for stye chalazions of both eyes is granted.   

Service connection for generalized joint and muscle pain is denied.

Service connection for tuberculosis (claimed as a positive PPD converter),
is denied.

Service connection for a dental disorder for the purpose of obtaining VA compensation is denied. 



REMAND

The Board finds that additional development is required for the issues of entitlement to service connection for COPD/shortness of breath, r chest pain, and a stroke (CVA).  

First, the Board finds that VA Persian Gulf examinations and medical opinions are necessary to determine the nature and etiology of the Veteran's claimed COPD/shortness of breath and chest pain.  Because the Veteran served in the Persian Gulf, the issue is raised as to whether any of his symptoms are due to a chronic disability pattern resulting from an undiagnosed illness or from a diagnosable but medically unexplained multi-symptom illness of unknown etiology.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i), (ii).  The previous July 2010 VA examiner did not review the entire claims folder, including service treatment records and National Guard treatment records from the 1990s.  The July 2010 VA examiner also did not provide an explanation for the Veteran's reported shortness of breath and chest pain.  Finally, the July 2010 VA examiner did not address the significance of the Veteran's confirmed in-service CARC paint exposure.  

Second, a VA examination and medical opinion is necessary to determine the nature and etiology of the Veteran's stroke (CVA), to include whether it is secondary to his service-connected hypertension.  

Accordingly, these issues are REMANDED for the following action:

1.  The AOJ should ask the Veteran if he has received any VA or non-VA medical treatment for his COPD/shortness of breath, chest pain, and stroke (CVA) that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims on appeal.

The AOJ should also obtain and associate with the claims file (including the Virtual VA and VBMS files) any outstanding VA medical records from the Tampa, Florida, VA healthcare system that are dated from September 2010 to the present.  

2.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.   If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should respond to the following questions:

(A) Regarding the Veteran's claimed COPD/shortness of breath and chest pain, please provide an opinion as to whether either is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.

(B) For each disorder that the examiner determines is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, is it at least as likely as not (i.e., 50 percent or more probable) that each is related to the Veteran's active service in 1990 and 1991, including environmental Persian Gulf hazards and the Veteran's confirmed in-service CARC paint exposure?

 In rendering the above opinions, the examiner should consider and address the following evidence: 

For the COPD/shortness of breath, service treatment records dated from 1976 to 1979 and from 1990 and 1991 are negative for any complaint, treatment, or diagnosis of COPD/shortness of breath.  National Guard records dated in 1993 did confirm exposure to CARC paint chemicals during the Veteran's service in the Persian Gulf.  (February 2000 Internet medical treatise records provide a background discussion on the Veteran's unit's exposure to CARC paint, as well as mentioning that asthmatic symptoms were common after the exposure).  

National Guard and VA X-ray reports for the chest and lungs dated in July 1992, May 1993, February 1994, and November 1994 failed to reveal COPD or any other respiratory disorder.  The July 1992 X-ray did reveal a slight prominence of the left hilum.  Pulmonary function tests (PFTs) conducted in December 1993 and October 1994 were also normal.  A November 1996 National Guard report documented recurrent complaints of shortness of breath after vigorous exercise, with a recommendation that the Veteran should be retired from the National Guard.  In a September 1997 medical opinion, a military physician, Dr. R.P. stated that cardiopulmonary disorders are "possible" after exposure to CARC paint and other Persian Gulf toxins.  Further, a National Guard Line of Duty Determination dated in October 1997 and December 1997 assessed mild COPD as the result of in-service CARC paint exposure.  A National Guard consultation dated in August 2000 also assessed a provisional diagnosis of COPD from in-service CARC exposure.  However, PFTs conducted in August 2000 were again normal.  Private March 2007 X-rays of the chest revealed "no active lung disease."  A July 2010 VA examiner found no evidence of any respiratory disease after conducting chest X-rays and PFTs. The VA examiner opined that the Veteran did not have an undiagnosed illness or a diagnosable but medically unexplained multi-symptom illness of unknown etiology; however, the examiner did not specifically explain the etiology for the Veteran's complaints of shortness of breath.  The examiner also failed to address the significance, if any, of the Veteran's confirmed in-service CARC paint exposure.  

For chest pain, service treatment records dated from 1976 to 1979 and from 1990 and 1991 are negative for any complaint, treatment, or diagnosis of a cardiac or chest pain disorder.  National Guard records dated in 1993 did confirm exposure to CARC paint chemicals during the Veteran's service in the Persian Gulf.  (February 2000 Internet medical treatise records provide a background discussion on the Veteran's unit's exposure to CARC paint, as well as mentioning that chest pain symptoms were common after the exposure).

National Guard and VA X-ray reports for the chest dated in July 1992, May 1993, February 1994, and November 1994 failed to reveal any cardiac disorder.  An April 1995 National Guard Persian Gulf evaluation noted that the Veteran's electrocardiogram was normal.  A November 1996 National Guard report documented recurrent complaints of chest pain after vigorous exercise, with a recommendation that the Veteran should be retired from the National Guard.  In a June 1997 medical opinion, a military physician, Dr. R.P., indicated that he examined the Veteran and others from his unit one year after returning from the Persian Gulf in 1992, and observed shortness of breath.  In a September 1997 medical opinion, Dr. R.P. added that cardiopulmonary disorders are "possible" after exposure to CARC paint and other Persian Gulf toxins.  A National Guard exercise stress test dated in August 2000 revealed no heart problems and no evidence of ischemia.  A private March 2007 echocardiogram and carotid ultrasound were conducted after the Veteran experienced a stroke (CVA).  They revealed normal ejection fraction and no significant stenosis.  A July 2010 VA examiner found no evidence of any cardiac disease after conducting chest X-rays and a stress test.  The VA examiner opined that the Veteran did not have an undiagnosed illness or a diagnosable but medically unexplained multi-symptom illness of unknown etiology; however, the examiner did not specifically explain the etiology for the Veteran's complaints of chest pain.  The examiner also failed to address the significance, if any, of the Veteran's confirmed in-service CARC paint exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his stroke (CVA).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not the Veteran's March 2007 stroke (CVA) was either caused by or permanently aggravated by his service-connected hypertension.  

In rendering the above opinion, the examiner is advised of the following evidence:  

* Private Lake Wales Medical Center records documented a stroke (CVA) with left hemiparesis in March 2007, with CT scans taken of the head and brain along with other testing.  The Veteran's history of hypertension and hypercholesterolemia were noted. 

* A VA internal medicine note dated in April 2007 considered the question of whether the cause of the Veteran's stroke was embolic, hemorrhagic, or due to hypertension.  The VA physician wrote that she was "assuming embolic b/c pt now on Plavix and asa."

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues of service connection for COPD/shortness of breath, chest pain, and a stroke (CVA).  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


